EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Dardi on September 08, 2021.

The application has been amended as follows: 
Claim 1, line 11: “infusing liquid
Claim 39, line 15: “…is located over the with the occluding element…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a method for removing a clot from a cerebral artery comprising delivering a microcatheter over a guidewire positioned through the clot to place the distal end of the microcatheter at a distal position in a cerebral artery relative to the clot; delivering a catheter with an occluding element through the microcatheter to place an un- deployed occluding element distal to the clot; occluding the cerebral artery vessel with the occluding element distal to the clot; applying a hydraulic force by infusing liquid between the clot and the occluding element from ports exclusively positioned distal to the clot and aspirating liquid from the cerebral artery proximal to the clot with at least some temporal overlap of infusing and aspirating to push the clot in a distal to proximal direction relative to the microcatheter, wherein the hydraulic force is directed towards the clot without prior mechanical fragmentation 
The closest prior art of record is Garrison et al. (US 2015/0173782). Garrison, in the embodiment of Figure 47, discloses a method for removing a clot from a cerebral artery comprising placing a catheter (3800) with an occluding element (3829) distal to the clot within the cerebral artery and occluding the cerebral artery; applying a hydraulic force/differential pressure by infusing liquid between the clot and the occluding element from ports (3820) exclusively positioned distal to the clot ([0151]) and aspirating liquid from the cerebral artery proximal to the clot with an aspiration catheter (3400; [0151]) to push the clot in the distal to proximal direction prior to mechanical fragmentation of the clot. However, Garrison in the embodiment of Figure 47 fails to explicitly teach the catheter with the occluding element is delivered through a microcatheter, wherein the microcatheter is positioned through the clot to place the distal end of the microcatheter distal to the clot such that the clot is pushed by in the distal to proximal direction relative to the microcatheter during application of the hydraulic force as required by claim 1 or wherein the microcatheter is located over the catheter with the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783